Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “obtaining user input comprising a natural language expression”, “identifying a definiendum entity from the natural language expression and one or more defining predicates of the natural language expression based at least in part on a predefined logical form template, the predefined logical form template indicating common semantic patterns of definitions, the definiendum entity being a term that is being defined by a definition comprising the one or more defining predicates”, “converting the one or more defining predicates from text to a logical form representation”, “modifying, through a generality control process, the logical form representation into an optimized logical form representation such that executing the optimized logical form representation as a query against a knowledge base generates a number of results within a predefined acceptable range” and “adding the optimized logical form representation of the definition to the ontology” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
 Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above. The steps recited in the claim, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 8:
Step 1: Claim 8 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 8 recites an abstract idea of mental processes. In the claim, the functions of “obtaining user input comprising a natural language expression”, “identifying a definiendum entity from the natural language expression and one or more defining predicates of the natural language expression based at least in part on a predefined logical form template, the predefined logical form template indicating common semantic patterns of definitions, the definiendum entity being a term that is being defined by a definition comprising the one or more defining predicates”, “converting the one or more defining predicates from text to a logical form representation”, “modifying, through a generality control process, the logical form representation into an optimized logical form representation such that executing the optimized logical form representation as a query against a knowledge base generates a number of results within a predefined acceptable range” and “adding the optimized logical form representation of the definition to the ontology” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “a computing device”, “a computer-readable medium storing non-transitory computer-executable program instructions” and “a processing device communicatively coupled to the computer-readable medium …” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 8 recites the additional elements of “a computing device”, “a computer-readable medium storing non-transitory computer-executable program instructions” and “a processing device communicatively coupled to the computer-readable medium…” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 8 recites the additional elements of “a computing device”, “a computer-readable medium storing non-transitory computer-executable program instructions” and “a processing device communicatively coupled to the computer-readable medium …” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 15:
Step 1: Claim 15 recites a non-transitory computer-readable storage medium storing computer-executable program instructions, which is a statutory category of invention.
Step 2A, Prong One: Claim 15 recites an abstract idea of mental processes. In the claim, the functions of “obtaining user input comprising a natural language expression”, “identifying a definiendum entity from the natural language expression and one or more defining predicates of the natural language expression based at least in part on a predefined logical form template, the predefined logical form template indicating common semantic patterns of definitions, the definiendum entity being a term that is being defined by a definition comprising the one or more defining predicates”, “converting the one or more defining predicates from text to a logical form representation”, “modifying, through a generality control process, the logical form representation into an optimized logical form representation such that executing the optimized logical form representation as a query against a knowledge base generates a number of results within a predefined acceptable range” and “adding the optimized logical form representation of the definition to the ontology” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “a non-transitory computer-readable storage medium”, “instructions”, and “a processing device” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 15 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, and “a processing device” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, and “a processing device”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
	Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.
Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:
Zadeh et al. (2022/0121884) teaches system and method for extremely efficient image and pattern recognition and artificial intelligence platform.
Scheutz et al. (2019/0378019) teaches system and methods enabling online one-shot learning and generalization by intelligent systems of task-relevant features and transfer to a cohort of intelligent systems.
As to claims 1, 8, and 15, prior arts of record fail to teach, or render obvious, alone or in combination a method, a computing device, and a non-transitory computer-readable storage medium storing computer-executable program instructions for generating, from natural language input, a new definition for an existing ontology comprising the claimed components, relationships, and functionalities as specifically recited in the claims. Specifically the steps of: identifying a definiendum entity from the natural language expression and one or more defining predicates of the natural language expression based at least in part on a predefined logical form template, the predefined logical form template indicating common semantic patterns of definitions, the definiendum entity being a term that is being defined by a definition comprising the one or more defining predicates, converting the one or more defining predicates from text to a logical form representation, modifying, through a generality control process, the logical form representation into an optimized logical form representation such that executing the optimized logical form representation as a query against a knowledge base generates a number of results within a predefined acceptable range and adding the optimized logical form representation of the definition to the ontology.

3.	Claims 1-20 would be allowable if claims 1, 8, 18 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652